Exhibit 10.6

 

August 11, 2000

 

Douglas A. Melton, Ph.D.

Department of Molecular and Cellular Biology

Harvard University

Howard Hughes Medical Institute

7 Divinity Avenue

Cambridge, Massachusetts 02138

 

Dear Doug,

 

On behalf of Curis, Inc., I would like to extent two important invitations:

 

I. Member, Board of Directors

 

First, I would like to invite to you to become a member of Curis’ Board of
Directors. It would be a privilege and a pleasure to have you join our
professional panel. Your tenure and experience would certainly be a valuable
contribution to the organization.

 

As a member of Curis’ Board, you would receive cash payments in the amount of an
annual retainer of $10,000, as well as $1,000 for each board of directors
meeting attended in person, and $500 for board meetings held by telephone
conference call.

 

You would also be eligible to participate in Curis’ 2000 Director Stock Option
Plan. Under this plan, you would receive an initial grant of stock options to
purchase 25,000 shares of common stock, which will be fully vested at the end of
four years; and each year you will receive a grant of options to purchase 5,000
shares of stock.

 

II. Chairman, Scientific Advisory Board

 

I would also like to extend an invitation for you to become the Chairman of the
Scientific Advisory Board. As our chairman, I am certain we would all benefit
from your strong intellectual and scientific leadership.

 

In this position, you would receive cash payments in the amount of an annual
retainer of $75,000. You would also be eligible to receive options to purchase
an additional 25,000 shares of common stock.

 

We are very excited about the future of Curis. As a member of our Boards, you
would be joining us to make key decisions and plans that will help shape the
direction and future of the company – and, perhaps, the industry.

 

Please contact my office at your earliest convenience to schedule a time to
discuss this further. I look forward to hearing from you.

 

Yours sincerely, /s/    DOROS PLATIKA, M.D.        

--------------------------------------------------------------------------------

President and CEO

 